DETAILED ACTION
Status of the Application
	Claims 1-2, 4, 8, 10, 20-21, 67, 70, 72-75, 102-113 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s cancellation of claims 30-31, 34, 36, 43, 44, 52, and addition of claims 102-113 as submitted in a communication filed on 6/1/2022 is acknowledged.
Applicant’s election without traverse of Group I, claims 1-2, 4, 8, 10, 20-21, 67, drawn in part to a variant of the polypeptide of SEQ ID NO: 4 or SEQ ID NO: 5, as submitted in a communication filed on 6/1/2022. 
	New claims 102-113 are directed to the elected invention.  Claims 70, 72-75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/1/2022.  Claims 1-2, 4, 8, 10, 20-21, 67, 102-113 are at issue and are being examined herein. 

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No. 62/846,904 filed on 05/13/2019, 62/808,601 filed on 02/21/2019, 62/779,104 filed on 12/13/2018, 62/775,563 filed on 12/05/2018, and 62/742,682 filed on 10/08/2018.
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 120 or 121 to US application No. 16/697,502 filed on 11/27/2019, and PCT/US2019/055178 filed on 10/08/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings submitted on 3/23/2021 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 1 is objected to due to the recitation of “…(D1L3) variant, wherein the D1L3 protein variant has…”.  To maintain consistency throughout the claims, the term “D1L3 protein variant” should be replaced with “D1L3 variant”.  Appropriate correction is required. 
Claim 102 is objected to due to the recitation of “…fusion protein comprising an amino acid sequence that is at least ….% identical to the mature enzyme….”.  The term  “comprising an amino acid sequence that is at least…% identical…” implies that the comparison is being made with another sequence.  To enhance clarity and for consistency, the term should be amended to recite “…fusion protein comprising an amino acid sequence that is at least ….% identical to SEQ ID NO: X….” or “…fusion protein comprising an amino acid sequence that is at least ….% identical to amino acids X-Y of SEQ ID NO: X….”.  Appropriate correction is required.   
Claims 106-107 are objected to due to the recitation of “…variant has at least 90/95% sequence identity to amino acids 21 to 282 of SEQ ID NO: 4”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “…variant has at least 90/95% sequence identity to amino acids 21 to 282 of the polypeptide of SEQ ID NO: 4”.Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2, 4, 8, 10, 20-21, 67, 102-113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (claims 2, 4, 8, 10, 20-21, 67, 102-113 dependent thereon)  is indefinite in the recitation of “high production levels with in vitro systems, and not substantially less, the same, or better chromatin and/or NET-degrading activity in vitro, in each case as compared to wild-type DIL3 protein of SEQ ID NO: 4 and/or SEQ ID NO: 5” for the following reasons. The term “high production levels with in vitro expression systems” is unclear and confusing because one cannot determine how a protein can have high production levels with a vector/host cell.  In addition, the term is indefinite in the absence of a statement indicating the specific in vitro expression system used for the comparison because one could have a higher expression level for the DIL3 variant using expression system A compared to the expression level of the protein of SEQ ID NO: 4/5 obtained using expression system A, and at the same time have a lower expression level for the DIL3 variant using expression system B compared to the expression level of the protein of SEQ ID NO: 4/5 obtained using expression system B.  In this case, the same DIL3 variant can be encompassed by the claim if one uses expression system A for comparison and excluded from the scope of the claim if one uses expression system B for comparison.  Furthermore, the term “not substantially less” is unclear because one cannot determine the degree of degrading activity intended.  As written, “not substantially less” can be interpreted as the same, less or more. (i.e., anything that is not substantially less).  Moreover, even if the term intends to encompass solely a reduction in degrading activity,   the term “not substantially” is a relative term and neither the claim nor the specification provides a standard for ascertaining the requisite degree, so that one of ordinary skill in the art could be reasonably apprised of the scope of the invention.  Because the level of degrading activity required is unclear, one cannot determine if the D1L3 variant is required to have chromatin and/or NET-degrading  activity or not.   In addition, as written, it is unclear if the resistance to proteolytic degradation, and circulation half-life are being compared under the same environmental conditions.  For examination purposes, it will be assumed that the claim is directed to a DIL3 variant of the protein of SEQ ID NO: 4 or the protein of SEQ ID NO: 5 wherein said variant can have any function.  Correction is required. 
Claim 2 (claims  4, 10 dependent thereon) is indefinite in the recitation of “comprising an amino acid sequence that is at least 80% identical to the mature enzyme defined by SEQ ID NO: 4 or SEQ ID NO: 5, an albumin amino acid sequence at the N-terminal side of the mature enzyme, and a linking amino acid sequence between the albumin amino acid sequence and the amino acid sequence of the mature enzyme” for the following reasons.  
	The term “80% identical to the mature enzyme defined by SEQ ID NO: 4 or SEQ ID NO: 5” is unclear because the polypeptide of SEQ ID NO: 4 and the polypeptide of SEQ ID NO: 5 do not appear to be  mature enzymes.  According to Posada et al. (US Publication No. 2016/0251638 published 9/1/2016; cited in the IDS), the mature human DNASE 1-LIKE 3 protein  consists of amino acids 21-305 of the polypeptide of SEQ ID NO: 4 of the instant application (page 51, Table 1, last entry, SEQ ID NO: 70).  See alignment below.  The polypeptide of SEQ ID NO: 5 comprises the same 1-20 amino acids of SEQ ID NO: 4 at the N-terminus, which would correspond to a signal sequence as inferred from the teachings of Posada et al.  See alignment below.  Therefore, it is unclear if the % sequence identity determination should be made with all of SEQ ID NO: 4 or SEQ ID NO: 5, or if the % sequence determination should be made with amino acids 21-305 of SEQ ID NO: 4, or with amino acids 21-275 of SEQ ID NO: 5.  
	In addition, as written, it is unclear if having an albumin amino acid sequence is equivalent to having a fusion protein that comprises an albumin.  Moreover, the term “an albumin sequence at the N-terminal side of the mature enzyme” is unclear because while the fusion protein is required to have an amino acid sequence at least 80% identical to a mature enzyme, the fusion protein itself is not required to have a mature enzyme.  Therefore, it is unclear as to which mature enzyme is the albumin amino acid sequence linked to.  Similarly, as written, it is unclear as to where the linking amino acid sequence should be in the fusion protein because the fusion protein is not required to have a mature enzyme.   If the intended subject matter is a fusion protein comprising a D1L3 variant, and an albumin, wherein the DIL33 variant and the albumin are joined via a linker, and wherein the DIL3 variant comprises an amino acid sequence which is 80% identical to SEQ ID NO: 4 or SEQ ID NO: 5, the claim should be amended accordingly.  The Examiner will use the language indicated above for examination purposes. Correction is required. 

Query_1 = SEQ ID NO:70 of US Publication No. 2016/0251638
Query_2 = SEQ ID NO:4

Query_1  1    --------------------MRICSFNVRSFGESKQEDKNAMDVIVKVIKRCDIILVMEIKDSNNRICPILMEKLNRNSR  
Query_2  1    MSRELAPLLLLLLSIHSALAMRICSFNVRSFGESKQEDKNAMDVIVKVIKRCDIILVMEIKDSNNRICPILMEKLNRNSR  

Query_1  61   RGITYNYVISSRLGRNTYKEQYAFLYKEKLVSVKRSYHYHDYQDGDADVFSREPFVVWFQSPHTAVKDFVIIPLHTTPET  
Query_2  81   RGITYNYVISSRLGRNTYKEQYAFLYKEKLVSVKRSYHYHDYQDGDADVFSREPFVVWFQSPHTAVKDFVIIPLHTTPET  

Query_1  141  SVKEIDELVEVYTDVKHRWKAENFIFMGDFNAGCSYVPKKAWKNIRLRTDPRFVWLIGDQEDTTVKKSTNCAYDRIVLRG  
Query_2  161  SVKEIDELVEVYTDVKHRWKAENFIFMGDFNAGCSYVPKKAWKNIRLRTDPRFVWLIGDQEDTTVKKSTNCAYDRIVLRG  

Query_1  221  QEIVSSVVPKSNSVFDFQKAYKLTEEEALDVSDHFPVEFKLQSSRAFTNSKKSVTLRKKTKSKRS  285
Query_2  241  QEIVSSVVPKSNSVFDFQKAYKLTEEEALDVSDHFPVEFKLQSSRAFTNSKKSVTLRKKTKSKRS  305



SEQ ID NO: 5 vs SEQ ID NO: 4
RESULT 169
US-17-210-129-4
; Sequence 4, Application US/17210129
; GENERAL INFORMATION
;  APPLICANT: Neutrolis, Inc
;  APPLICANT:Fuchs, Tobias
;  APPLICANT:Hakkim, Abdul
;  TITLE OF INVENTION: ENGINEERING OF DNASE ENZYMES
;  TITLE OF INVENTION:FOR MANUFACTURING AND THERAPY
;  FILE REFERENCE: NTR-004C1/119601-5004
;  CURRENT APPLICATION NUMBER: US/17/210,129
;  CURRENT FILING DATE: 2021-03-23
;  PRIOR APPLICATION NUMBER: US 16/697,502
;  PRIOR FILING DATE: 2019-11-27
;  PRIOR APPLICATION NUMBER: PCT/US19/55178
;  PRIOR FILING DATE: 2019-10-08
;  PRIOR APPLICATION NUMBER: 62/846,904
;  PRIOR FILING DATE: 2019-05-13
;  PRIOR APPLICATION NUMBER: 62/808,601
;  PRIOR FILING DATE: 2019-02-21
;  PRIOR APPLICATION NUMBER: 62/779,104
;  PRIOR FILING DATE: 2018-12-13
;  PRIOR APPLICATION NUMBER: 62/775,563
;  PRIOR FILING DATE: 2018-12-05
;  PRIOR APPLICATION NUMBER: 62/742,682
;  PRIOR FILING DATE: 2018-10-08
;  NUMBER OF SEQ ID NOS: 48
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 305
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-17-210-129-4

  Query Match             98.2%;  Score 1397;  DB 117;  Length 305;
  Best Local Similarity   90.2%;  
  Matches  275;  Conservative    0;  Mismatches    0;  Indels   30;  Gaps    1;

Qy          1 MSRELAPLLLLLLSIHSALAMRICSFNVRSFGESKQEDKNAMDVIVKVIKRCDIILVMEI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSRELAPLLLLLLSIHSALAMRICSFNVRSFGESKQEDKNAMDVIVKVIKRCDIILVMEI 60

Qy         61 KDSNNRICPILMEKLNR------------------------------EKLVSVKRSYHYH 90
              |||||||||||||||||                              |||||||||||||
Db         61 KDSNNRICPILMEKLNRNSRRGITYNYVISSRLGRNTYKEQYAFLYKEKLVSVKRSYHYH 120

Qy         91 DYQDGDADVFSREPFVVWFQSPHTAVKDFVIIPLHTTPETSVKEIDELVEVYTDVKHRWK 150
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DYQDGDADVFSREPFVVWFQSPHTAVKDFVIIPLHTTPETSVKEIDELVEVYTDVKHRWK 180

Qy        151 AENFIFMGDFNAGCSYVPKKAWKNIRLRTDPRFVWLIGDQEDTTVKKSTNCAYDRIVLRG 210
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AENFIFMGDFNAGCSYVPKKAWKNIRLRTDPRFVWLIGDQEDTTVKKSTNCAYDRIVLRG 240

Qy        211 QEIVSSVVPKSNSVFDFQKAYKLTEEEALDVSDHFPVEFKLQSSRAFTNSKKSVTLRKKT 270
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QEIVSSVVPKSNSVFDFQKAYKLTEEEALDVSDHFPVEFKLQSSRAFTNSKKSVTLRKKT 300

Qy        271 KSKRS 275
              |||||
Db        301 KSKRS 305


Claim 4 is indefinite in the recitation of “wherein the D1L3 variant has a deletion of at least 5 amino acids of the C-terminal basic domain, the C-terminal basic domain being defined by the 23 C-terminal amino acids of SEQ ID NO: 4 or SEQ ID NO: 5” for the following reasons.   As written, it is unclear as to how a protein can have a deletion of amino acids that belong to another protein, namely the protein of SEQ ID NO: 4 or SEQ ID NO: 5.  Please note that the D1L3 variant of claim 2 is a fusion protein that comprises an amino acid sequence that is a variant of SEQ ID NO: 4 or SEQ ID NO: 5, thus being a different protein from the protein of SEQ ID NO: 4 or SEQ ID NO: 5.  If the intended limitation is a DIL3 variant that comprises an amino acid sequence that lacks amino acids X-Y of SEQ ID NO: 4 or 5, the claim should be amended accordingly.  For examination purposes, claim 4 will be interpreted as a duplicate of claim 2 as interpreted.  Correction is required. 
Claim 8 is indefinite in the recitation of “wherein the D1L3 has an amino acid substitution at the position …” for the following reasons.  While there is antecedent basis for the D1L3 variant, there is no antecedent basis for “the D1L3”.  Therefore, as written, it is unclear if the term “D1L3” is intended to be equivalent to “D1L3 variant”.  For examination purposes, it will be assumed that claim 8 is a duplicate of claim 1 as interpreted.  Correction is required. 
Claim 10 is indefinite in the recitation of “wherein the linker is flexible…” for the following reasons.  There is no antecedent basis for the linker in claim 2 or claim 10.  For examination purposes, it will be assumed that claim 10 is a duplicate of claim 2 as interpreted.  Correction is required. 
Claim 20 is indefinite in the recitation of “comprising a PEG conjugation to the amino acid corresponding to C68 and/or C194” for the following reasons.  The term “amino acid corresponding to C68 and/or C194” is meaningless in the absence of the sequence identifier associated with positions 68 and 194.  If the positions are those corresponding to positions 68 and 194 of the polypeptide of SEQ ID NO: 4, the claim should be amended accordingly. For examination purposes, claim 20 will be interpreted as a duplicate of claim 1. Correction is required.  
Claim 21 is indefinite in the recitation of “having one or more substitutions of arginine and lysine residues that are present in SEQ ID NO: 4 and/or SEQ ID NO: 5, wherein the substitution renders the DIL3 variant less sensitive to proteolysis by plasmin…..as compared to the protein of SEQ ID NO: 4 or the protein of SEQ ID NO: 5” for the following reasons. It is unclear how the D1L3 variant can comprise substitutions present in another protein (polypeptides of SEQ ID NO: 4 or polypeptide of SEQ ID NO: 5).  In addition, as written, it is unclear if the variant should have amino acids that are not arginine or lysine, or if the substitution is made with arginine and lysine residues.  If the intended limitation is a D1L3 variant of the polypeptide of SEQ ID NO: 4 or a D1L3 variant of the polypeptide of SEQ ID NO: 5, wherein the variant comprises substitutions at positions corresponding to positions in the polypeptide of SEQ ID NO: 4 or the polypeptide of SEQ ID NO: 5 that comprise arginine and lysine residues, the claim should be amended accordingly.  For examination purposes, claim 21 will be interpreted as a duplicate of claim 1. Correction is required. 
Claim 102 (claims 103-113 dependent thereon) is indefinite in the recitation of “fusion protein comprising an amino acid sequence that is at least 80% identical to the mature enzyme defined by SEQ ID NO: 4 or SEQ ID NO: 5 with a deletion of all or part of the C-terminal basic domain, and a half-life extending amino acid sequence at the C-terminal side of the mature enzyme” for the following reasons.   As explained above, the polypeptides of SEQ ID NO: 4 and SEQ ID NO: 5 do not appear to be mature enzymes. Therefore, it is unclear if the % sequence identity determination should be made with all of SEQ ID NO: 4 or SEQ ID NO: 5, or if the % sequence determination should be made with amino acids 21-305 of the polypeptide of SEQ ID NO: 4, or with amino acids 21-275 of the polypeptide of SEQ ID NO: 5.   In addition , the term “deletion of all or part of the C-terminal basic domain” is unclear because the fusion protein comprises a variant of the polypeptide of SEQ ID NO: 4 or the polypeptide of SEQ ID NO: 5, thus not required to have a C terminal basic domain.  The variant can have deletions, insertions and/or substitutions at positions corresponding to positions 283-305 of the polypeptide of SEQ ID NO: 4 or amino acids 253-275 of the polypeptide of SEQ ID NO: 5. The claim does not provide a reference protein to compare with so that one could determine if the variant lacks the recited amino acids.  As such, it is unclear as to what should be deleted/absent from the fusion protein.  If the intended limitation is a fusion protein that comprises an amino acid sequence at least 80% identical to SEQ ID NO: 4 or SEQ ID NO: 5, wherein said amino acid sequence lacks amino acids X-Y from SEQ ID NO: 4, or amino acids A-B from SEQ ID NO: 5, the claim should be amended accordingly.  Moreover, the term “half-life extending amino acid sequence” is unclear because as known in the art, amino acid sequences are graphical representations of the order in which amino acids are arranged in a protein.  As such, a sequence cannot have half-life extending activity.   It should also be noted that even if one assumes that the term refers to a protein, one cannot determine what a half-life extending protein is.  Furthermore, the term “at the C-terminal side of the mature enzyme” is unclear because  while the fusion protein is required to have an amino acid sequence at least 80% identical to a mature enzyme, the fusion protein itself is not required to have a mature enzyme.  Therefore, it is unclear as to which mature enzyme is the half-life extending amino acid sequence linked to.  For examination purposes, it will be assumed that the claim is directed to a fusion protein that comprises a variant of the polypeptide of SEQ ID NO: 4 or SEQ ID NO: 5, wherein the variant comprises at least 80% sequence identity to the polypeptide of SEQ ID NO: 4 or SEQ ID NO: 5. Correction is required.  
Claim 103 is indefinite in the recitation of “wherein the half-life extending amino acid sequence is an Fc domain” for the following reasons. As explained above, an amino acid sequence is merely a graphical representation of the order in which amino acids are arranged in a protein.  Therefore, it is unclear as to how an amino acid sequence can be a domain (protein).  For examination purposes, it will be assumed that claim 103 is directed to the fusion protein of claim 102 as interpreted above, wherein the fusion protein further comprises an Fc domain.  Correction is required. 
Claim 104 is indefinite in the recitation of “wherein the half-life extending amino acid sequence is an albumin amino acid sequence” for the following reasons. As explained above, the term “half-life extending amino acid sequence” is unclear because even if one were to assume that the term refers to a protein, one cannot determine what a half-life extending protein is.  In addition, as written, it is unclear if the claim is requiring the fusion protein to comprise an albumin.  For examination purposes, it will be assumed that the claim is directed to the fusion protein of claim 102 as interpreted above, wherein the fusion protein further comprises an albumin.  Correction is required. 
Claims 108-111 are indefinite in the recitation of “wherein the D1L3 variant has a deletion of at least 5/10/15 amino acids of the C-terminal basic domain” or “wherein the D1L3 variant has a deletion of the entire C-terminal basic domain” the following reasons. The term is unclear because the fusion protein comprises a variant of the polypeptide of SEQ ID NO: 4 or the polypeptide of SEQ ID NO: 5, thus not required to have a C terminal basic domain.  The variant can have deletions, insertions and/or substitutions at positions corresponding to positions 283-305 of the polypeptide of SEQ ID NO: 4 or amino acids 253-275 of the polypeptide of SEQ ID NO: 5.  The claim does not provide a reference protein to compare with so that one could determine if the variant lacks the recited amino acids. As such, it is unclear as to what should be deleted/absent from the fusion protein.  For examination purposes, it will be assumed that these claims are duplicates of claim 102 as interpreted above. Correction is required. 
Claim 112 is indefinite in the recitation of “comprising a linking amino acid sequence between the half-life extending amino acid sequence and the D1L3 amino acid sequence” for the following reasons.  As explained above, the term “half-life extending amino acid sequence” is unclear because even if one were to assume that the term refers to a protein, one cannot determine what a half-life extending protein is.  For examination purposes, it will be assumed that the claim is a duplicate of claim 102 as interpreted above. Correction is required. 
Claim 113 is indefinite in the recitation of “wherein the linking amino acid sequence is a flexible linker” for the following reasons.  As explained above, an amino acid sequence is a graphical representation of the order in which amino acids are arranged in a protein.  Therefore, it is unclear as to how an amino acid sequence can be a peptide (linker).  For examination purposes, it will be assumed that the claim is directed to the fusion protein of claim 102 as interpreted above, wherein said fusion protein further comprises a flexible linker. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 8, 10, 20-21, 67, 102-113 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 1-2, 4, 8, 10, 20-21, 67, 102-113 are directed in part to a genus of DIL3 variants of the polypeptides of SEQ ID NO: 4 or SEQ ID NO: 5 that have any structure or have at least 80% sequence identity to the polypeptide of SEQ ID NO: 4 or the polypeptide of SEQ ID NO: 5, and a genus of fusion proteins that comprise variants of the polypeptide of SEQ ID NO: 4 having at least 80% sequence identity with the polypeptide of SEQ ID NO: 4.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
There is either (a) no structural limitation, or (b) a significant amount of structural variability with respect to the members of the genus of DIL3 proteins required by the claims. While the specification in the instant application discloses the structure of the DIL3 protein of SEQ ID NO: 4 and the D1L3 protein of SEQ ID NO: 5, it provides no clue as to the structural elements required in any DIL3 protein, nor does it teach which structural elements  within SEQ ID NO: 4 or SEQ ID NO: 5 are required in any DIL3 protein. Moreover, while the claims require D1L3 variants having enhanced functional properties compared to the polypeptide of SEQ ID NO: 4 or the polypeptide of SEQ ID NO: 5, the specification and the prior art are silent to those structural features in any D1L3 protein,  that are associated with these functional properties. No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which variants of the polypeptide of SEQ ID NO:  4 or SEQ ID NO: 5 having the recited % sequence identity have the desired DNase activity and the desired enhanced functional properties.   
The claims encompass a large genus of proteins which are structurally unrelated or substantially unrelated in structure.  A polypeptide having 80% sequence identity with the polypeptide of  SEQ ID NO: 4 allows for any combination of 61 amino acid modifications within  SEQ ID NO: 4 (61 = 0.2x305; SEQ ID NO: 4 has 305 amino acids).  The total number of variants of a polypeptide having a specific number of amino acid substitutions can be calculated from the formula N!x19A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions.  Thus, the total number of variants of the polypeptide of SEQ ID NO: 4 having 80% sequence identity to the polypeptide of SEQ ID NO: 4 that result from amino acid substitutions is 305!x1961/(305-61)!/61!  (SEQ ID NO: 4 has 305 amino acids) or 1.10x10143 variants. As similar calculation for variants of the polypeptide of SEQ ID NO: 5 having 80% sequence identity to the polypeptide of SEQ ID NO: 5 yields 7.47x10128 variants (SEQ ID NO: 5 has 275 amino acids). A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is either no recited structural feature which is representative of all the members of the genus of proteins recited, or the recited structural feature, i.e., 80% sequence identity to SEQ ID NO: 4 or SEQ ID NO: 5, is not representative of all the members of the genus of DNases recited since there is no information as to which are the structural elements within the polypeptide of  SEQ ID NO: 4 or SEQ ID NO: 5 that are essential for the recited activity, which are the remaining structural elements required in the recited polypeptides in addition to those recited in the claims such that the desired DNase activity is displayed, or a correlation between structure and function which would provide those unknown structural features.  Furthermore, while one could argue that the few species disclosed are representative of the structure of all the members of the genus, it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities.   For example, Witkowski et al. (Biochemistry 38:11643-11650, 1999; cited in the IDS) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013; cited in the IDS) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001; cited in the IDS) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the DIL3 proteins required by the claims.
	Due to the fact that the specification only discloses a limited number of species of the genus of DIL3 proteins required by the claims, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 1-2, 4, 8, 10, 20-21, 67, 102-113 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (a) a D1L3 variant of the polypeptide of SEQ ID NO: 4 or SEQ ID NO: 5 having D1L3 enzymatic activity, wherein said variant comprises (i)  all of SEQ ID NO: 4 except for amino acids 283-305 of SEQ ID NO: 4, or (ii) all of SEQ ID NO: 5 except for amino acids 253-275 of SEQ ID NO: 5, or (b) a fusion protein comprising the D1L3 variant of (a), does not reasonably provide enablement for a D1L3 variant of the polypeptide of SEQ ID NO: 4 or SEQ ID NO: 5 having any structure, or a fusion protein comprising a variant of the polypeptide of SEQ ID NO: 4 or SEQ ID NO: 5 having at least 80% sequence identity to the polypeptide of SEQ ID NO: 4 or SEQ ID NO: 5.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
	The breadth of the claims.  Claims 1-2, 4, 8, 10, 20-21, 67, 102-113 are so broad as to encompass a  D1L3 variant of the polypeptide of SEQ ID NO: 4 or SEQ ID NO: 5 having any structure and function, or a fusion protein comprising a variant of the polypeptide of SEQ ID NO: 4 or SEQ ID NO: 5 having at least 80% sequence identity to the polypeptide of SEQ ID NO: 4 or SEQ ID NO: 5, wherein said fusion protein can have any function.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
	The enablement provided is not commensurate in scope with the claims due to the lack of information regarding the structural elements within the polypeptide of  SEQ ID NO: 4 or SEQ ID NO: 5 which are required and those that can be modified to obtain the desired proteins with the enhanced functional properties from an extremely large number of variants  having the recited % sequence identity, and how to use those proteins that lack D1L3 enzymatic activity.   In the instant case, the specification enables (a) a D1L3 variant of the polypeptide of SEQ ID NO: 4 or SEQ ID NO: 5, wherein said variant has D1L3 enzymatic activity and comprises (i)  all of SEQ ID NO: 4 except for amino acids 283-305 of SEQ ID NO: 4, or (ii) all of SEQ ID NO: 5 except for amino acids 253-275 of SEQ ID NO: 5, and (b) a fusion protein comprising the D1L3 variant of (a).
	The amount of direction or guidance presented and the existence of working examples.  The specification discloses the amino acid sequence of the human DIL3 protein of SEQ ID NO: 4  and the human DIL3 isoform of SEQ ID NO: 5 as  working examples.  However, the specification fails to provide any clue as to the structural elements required in any DIL3 protein, or the structural elements within SEQ ID NO: 4 or SEQ ID NO: 5 that  can be modified and which ones should be present for a variant having the recited % sequence identity to display (i) the same DIL3 activity as that of the polypeptide of SEQ ID NO: 4 or SEQ ID NO: 5, or (ii) the enhanced functional properties (e.g., resistance to proteolytic degradation, increased circulation half-life) recited. No correlation between structure and function has been presented.  	
	The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The amino acid sequence of a polypeptide determines its structural and functional properties.  While the art discloses a limited number of DIL3 proteins,   neither the specification nor the art provide  a correlation between structure and function such that one of skill in the art can envision the structure of any DIL3 or any D1L3 protein having the enhanced functional characteristics recited.  In addition, the art does not provide any teaching or guidance as to which changes can be made to the protein of  SEQ ID NO: 4 or SEQ ID NO: 5 such that the resulting variant would display the desired functional characteristics, or  the general tolerance of DIL3 proteins to structural modifications and the extent of such tolerance.  The art clearly teaches that (a) determining function based solely on structural homology, and (b) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved are highly unpredictable.  For example, Branden et al. (Introduction to Protein Structure, Garland Publishing Inc., New York, page 247, 1991; cited in the IDS) teach  that (a) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (b) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (c) the difficulties in designing de novo stable proteins with specific functions.   Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009; cited in the IDS) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph).  The teachings of Branden et al. and Sadowski et al. are further supported by the teachings of Witkowski et al., Tang et al., and Seffernick et al. already discussed above, where it is shown that even small amino acid changes result in enzymatic activity changes.
	The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide and enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins to (i) find a DIL3 protein having the desired functional characteristics, and (ii) determine how to use those variants that do not have D1L3 activity.   In the absence of (i) a rational and predictable scheme for selecting those proteins most likely to have the desired functional features, (ii) a rational and predictable scheme for determining a use for those variants that do not have D1L3 activity, and/or (iii) a correlation between structure and the desired DIL3 activity, one of skill in the art would have to test an essentially infinite number of proteins to determine which ones have the desired functional characteristics and find a use for those that do not have D1L3 activity.
	Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Claim Rejections - 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 8, 10, 20-21, 67, 102, 104-113 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Posada et al. (US Publication No. 2016/0251638 published 9/1/2016; cited in the IDS).
	Claims 1-2, 4, 8, 10, 20-21, 67, 102, 104-113 are directed in part to (i) a fusion protein which is a variant of the protein of SEQ ID NO: 4, wherein said variant comprises albumin linked to amino acids 21-305 of the polypeptide of SEQ ID NO: 4 via a flexible linker, and (ii)  a composition comprising said fusion protein and a pharmaceutically acceptable carrier. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   Posada et al. teach fusion proteins for therapeutic use, wherein said fusion proteins comprise nucleases and albumin (Abstract; page 81, claims 1, 3, 4). Posada et al. teach that these fusion proteins (called hybrid nuclease-albumin fusions) have increased serum half-life relative to the nuclease alone (page 1, paragraph [0003]).  Posada et al. teach that the hybrids comprise linkers joining the nuclease to the albumin (page 1, paragraph [0004]) and that their hybrids comprise human DNASE1-like 3 (SEQ ID NO: 70; page 10, paragraph [0117]).  The DNASE1-like 3 of SEQ ID NO: 70 consists of amino acids 21-305 of SEQ ID NO: 4 (page 51, Table 1, last entry).  See alignment above.  Posada et al. teach a fusion protein that comprises albumin linked to a DNase with a linker joining the C-terminus of albumin to the N-terminus of the DNase (Figure 1B, arrangement 318).  Posada et al. linkers to provide flexibility to the fusion protein (page 5, paragraph [0065]).  Posada et al. teach an albumin that comprises SEQ ID NO: 39 (SEQ ID NO: 1 in Posada et al.).  See alignment below.  Posada et al. teach compositions comprising the hybrid nuclease-albumin fusion protein and a pharmaceutically accepted carrier (page 2, paragraph [0016; page 20, paragraph [0219]). Therefore, the fusion protein and composition of Posada et al. anticipate the instant claims as written/interpreted. 	
Query = SEQ ID  NO: 39
Sbjct = SEQ ID NO:1 of 15/032,581

NW Score   Identities    Positives     Gaps
3103      585/585(100%) 585/585(100%) 0/585(0%)  


Query  1    DAHKSEVAHRFKDLGEENFKALVLIAFAQYLQQCPFEDHVKLVNEVTEFAKTCVADESAE  60
            DAHKSEVAHRFKDLGEENFKALVLIAFAQYLQQCPFEDHVKLVNEVTEFAKTCVADESAE
Sbjct  1    DAHKSEVAHRFKDLGEENFKALVLIAFAQYLQQCPFEDHVKLVNEVTEFAKTCVADESAE  60

Query  61   NCDKSLHTLFGDKLCTVATLRETYGEMADCCAKQEPERNECFLQHKDDNPNLPRLVRPEV  120
            NCDKSLHTLFGDKLCTVATLRETYGEMADCCAKQEPERNECFLQHKDDNPNLPRLVRPEV
Sbjct  61   NCDKSLHTLFGDKLCTVATLRETYGEMADCCAKQEPERNECFLQHKDDNPNLPRLVRPEV  120

Query  121  DVMCTAFHDNEETFLKKYLYEIARRHPYFYAPELLFFAKRYKAAFTECCQAADKAACLLP  180
            DVMCTAFHDNEETFLKKYLYEIARRHPYFYAPELLFFAKRYKAAFTECCQAADKAACLLP
Sbjct  121  DVMCTAFHDNEETFLKKYLYEIARRHPYFYAPELLFFAKRYKAAFTECCQAADKAACLLP  180

Query  181  KLDELRDEGKASSAKQRLKCASLQKFGERAFKAWAVARLSQRFPKAEFAEVSKLVTDLTK  240
            KLDELRDEGKASSAKQRLKCASLQKFGERAFKAWAVARLSQRFPKAEFAEVSKLVTDLTK
Sbjct  181  KLDELRDEGKASSAKQRLKCASLQKFGERAFKAWAVARLSQRFPKAEFAEVSKLVTDLTK  240

Query  241  VHTECCHGDLLECADDRADLAKYICENQDSISSKLKECCEKPLLEKSHCIAEVENDEMPA  300
            VHTECCHGDLLECADDRADLAKYICENQDSISSKLKECCEKPLLEKSHCIAEVENDEMPA
Sbjct  241  VHTECCHGDLLECADDRADLAKYICENQDSISSKLKECCEKPLLEKSHCIAEVENDEMPA  300

Query  301  DLPSLAADFVESKDVCKNYAEAKDVFLGMFLYEYARRHPDYSVVLLLRLAKTYETTLEKC  360
            DLPSLAADFVESKDVCKNYAEAKDVFLGMFLYEYARRHPDYSVVLLLRLAKTYETTLEKC
Sbjct  301  DLPSLAADFVESKDVCKNYAEAKDVFLGMFLYEYARRHPDYSVVLLLRLAKTYETTLEKC  360

Query  361  CAAADPHECYAKVFDEFKPLVEEPQNLIKQNCELFEQLGEYKFQNALLVRYTKKVPQVST  420
            CAAADPHECYAKVFDEFKPLVEEPQNLIKQNCELFEQLGEYKFQNALLVRYTKKVPQVST
Sbjct  361  CAAADPHECYAKVFDEFKPLVEEPQNLIKQNCELFEQLGEYKFQNALLVRYTKKVPQVST  420

Query  421  PTLVEVSRNLGKVGSKCCKHPEAKRMPCAEDYLSVVLNQLCVLHEKTPVSDRVTKCCTES  480
            PTLVEVSRNLGKVGSKCCKHPEAKRMPCAEDYLSVVLNQLCVLHEKTPVSDRVTKCCTES
Sbjct  421  PTLVEVSRNLGKVGSKCCKHPEAKRMPCAEDYLSVVLNQLCVLHEKTPVSDRVTKCCTES  480

Query  481  LVNRRPCFSALEVDETYVPKEFNAETFTFHADICTLSEKERQIKKQTALVELVKHKPKAT  540
            LVNRRPCFSALEVDETYVPKEFNAETFTFHADICTLSEKERQIKKQTALVELVKHKPKAT
Sbjct  481  LVNRRPCFSALEVDETYVPKEFNAETFTFHADICTLSEKERQIKKQTALVELVKHKPKAT  540

Query  541  KEQLKAVMDDFAAFVEKCCKADDKETCFAEEGKKLVAASQAALGL  585
            KEQLKAVMDDFAAFVEKCCKADDKETCFAEEGKKLVAASQAALGL
Sbjct  541  KEQLKAVMDDFAAFVEKCCKADDKETCFAEEGKKLVAASQAALGL  585


Claims 1, 8, 20, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiokawa et al. (Biochem. J. 376:377-381, 2003; cited in the IDS) as evidenced by Shiokawa et al. (Biochemistry 40:143-152, 2001; hereinafter Shiokawa 1; cited in the IDS).
	Claims 1, 8, 20, 21 are directed in part to a variant of the polypeptide of SEQ ID NO: 4 or the polypeptide of SEQ ID NO: 5, wherein said variant can have any structure.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   
	Shiokawa et al. teach that the human DNASE1-LIKE 3 (also called DNase γ)  has apoptotic DNase activity and that the C-terminus of DNase γ  (NLS2) comprises a basic domain associated with this apoptotic DNase activity (Abstract).  As evidenced by Shiokawa 1, human DNase γ comprises SEQ ID NO: 4 and the C-terminus basic domain of the human  DNase γ consists of amino acids 291-305 of SEQ ID NO: 4 (page 145, Figure 1, underlined region in the sequence of DNase γ).  See alignment below.  Shiokawa et al. teach that the deletion of NLS2 (last 15 amino acids of the C-terminus) does not have any effect on DNase activity (enzymatically active) or its expression (page 379, left column, last paragraph).  Shiokawa et al. teach that NLS2 is associated with the nuclear translocation of the DNase (page 380, left column, last paragraph).  Therefore, the DNase γ variant of Shiokawa et al. missing the last 15 amino acids of the C-terminus anticipate the instant claims as written/interpreted.

SEQ ID NO: 4
RESULT 1
DNSL3_HUMAN
ID   DNSL3_HUMAN             Reviewed;         305 AA.
AC   Q13609; B2R8B1; B7Z707; O75803;
DT   01-NOV-1997, integrated into UniProtKB/Swiss-Prot.
DT   01-NOV-1997, sequence version 1.
DT   11-DEC-2019, entry version 181.
DE   RecName: Full=Deoxyribonuclease gamma;
DE            Short=DNase gamma;
DE            EC=3.1.21.-;
DE   AltName: Full=DNase I homolog protein DHP2;
DE   AltName: Full=Deoxyribonuclease I-like 3;
DE            Short=DNase I-like 3;
DE   AltName: Full=Liver and spleen DNase;
DE            Short=LS-DNase;
DE            Short=LSD;
DE   Flags: Precursor;
GN   Name=DNASE1L3 {ECO:0000312|HGNC:HGNC:2959}; Synonyms=DHP2, DNAS1L3;
OS   Homo sapiens (Human).
OC   Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi; Mammalia;
OC   Eutheria; Euarchontoglires; Primates; Haplorrhini; Catarrhini; Hominidae;
OC   Homo.
OX   NCBI_TaxID=9606;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [MRNA] (ISOFORM 1).
RX   PubMed=9205125; DOI=10.1006/geno.1997.4748;
RA   Rodriguez A.M., Rodin D., Nomura H., Morton C.C., Weremowicz S.,
RA   Schneider M.C.;
RT   "Identification, localization, and expression of two novel human genes
RT   similar to deoxyribonuclease I.";
RL   Genomics 42:507-513(1997).
RN   [2]
RP   NUCLEOTIDE SEQUENCE [MRNA] (ISOFORM 1), AND FUNCTION.
RX   PubMed=9070308; DOI=10.1006/bbrc.1996.5923;
RA   Zeng Z., Parmelee D., Hyaw H., Coleman T.A., Su K., Zhang J., Gentz R.,
RA   Ruben S., Rosen C., Li Y.;
RT   "Cloning and characterization of a novel human DNase.";
RL   Biochem. Biophys. Res. Commun. 231:499-504(1997).
RN   [3]
RP   NUCLEOTIDE SEQUENCE [MRNA] (ISOFORM 1), FUNCTION, AND SUBCELLULAR LOCATION.
RX   PubMed=9714828; DOI=10.1016/s0378-1119(98)00281-9;
RA   Baron W.F., Pan C.Q., Spencer S.A., Ryan A.M., Lazarus R.A., Baker K.P.;
RT   "Cloning and characterization of an actin-resistant DNase I-like
RT   endonuclease secreted by macrophages.";
RL   Gene 215:291-301(1998).
RN   [4]
RP   NUCLEOTIDE SEQUENCE [MRNA] (ISOFORM 1), FUNCTION, AND VARIANT LYS-96.
RC   TISSUE=Spleen;
RX   PubMed=14646506; DOI=10.1023/a:1009692807692;
RA   Shiokawa D., Hirai M., Tanuma S.;
RT   "cDNA cloning of human DNase gamma: chromosomal localization of its gene
RT   and enzymatic properties of recombinant protein.";
RL   Apoptosis 3:89-95(1998).
RN   [5]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE MRNA] (ISOFORMS 1 AND 2).
RC   TISSUE=Spleen;
RX   PubMed=14702039; DOI=10.1038/ng1285;
RA   Ota T., Suzuki Y., Nishikawa T., Otsuki T., Sugiyama T., Irie R.,
RA   Wakamatsu A., Hayashi K., Sato H., Nagai K., Kimura K., Makita H.,
RA   Sekine M., Obayashi M., Nishi T., Shibahara T., Tanaka T., Ishii S.,
RA   Yamamoto J., Saito K., Kawai Y., Isono Y., Nakamura Y., Nagahari K.,
RA   Murakami K., Yasuda T., Iwayanagi T., Wagatsuma M., Shiratori A., Sudo H.,
RA   Hosoiri T., Kaku Y., Kodaira H., Kondo H., Sugawara M., Takahashi M.,
RA   Kanda K., Yokoi T., Furuya T., Kikkawa E., Omura Y., Abe K., Kamihara K.,
RA   Katsuta N., Sato K., Tanikawa M., Yamazaki M., Ninomiya K., Ishibashi T.,
RA   Yamashita H., Murakawa K., Fujimori K., Tanai H., Kimata M., Watanabe M.,
RA   Hiraoka S., Chiba Y., Ishida S., Ono Y., Takiguchi S., Watanabe S.,
RA   Yosida M., Hotuta T., Kusano J., Kanehori K., Takahashi-Fujii A., Hara H.,
RA   Tanase T.-O., Nomura Y., Togiya S., Komai F., Hara R., Takeuchi K.,
RA   Arita M., Imose N., Musashino K., Yuuki H., Oshima A., Sasaki N.,
RA   Aotsuka S., Yoshikawa Y., Matsunawa H., Ichihara T., Shiohata N., Sano S.,
RA   Moriya S., Momiyama H., Satoh N., Takami S., Terashima Y., Suzuki O.,
RA   Nakagawa S., Senoh A., Mizoguchi H., Goto Y., Shimizu F., Wakebe H.,
RA   Hishigaki H., Watanabe T., Sugiyama A., Takemoto M., Kawakami B.,
RA   Yamazaki M., Watanabe K., Kumagai A., Itakura S., Fukuzumi Y., Fujimori Y.,
RA   Komiyama M., Tashiro H., Tanigami A., Fujiwara T., Ono T., Yamada K.,
RA   Fujii Y., Ozaki K., Hirao M., Ohmori Y., Kawabata A., Hikiji T.,
RA   Kobatake N., Inagaki H., Ikema Y., Okamoto S., Okitani R., Kawakami T.,
RA   Noguchi S., Itoh T., Shigeta K., Senba T., Matsumura K., Nakajima Y.,
RA   Mizuno T., Morinaga M., Sasaki M., Togashi T., Oyama M., Hata H.,
RA   Watanabe M., Komatsu T., Mizushima-Sugano J., Satoh T., Shirai Y.,
RA   Takahashi Y., Nakagawa K., Okumura K., Nagase T., Nomura N., Kikuchi H.,
RA   Masuho Y., Yamashita R., Nakai K., Yada T., Nakamura Y., Ohara O.,
RA   Isogai T., Sugano S.;
RT   "Complete sequencing and characterization of 21,243 full-length human
RT   cDNAs.";
RL   Nat. Genet. 36:40-45(2004).
RN   [6]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RX   PubMed=16641997; DOI=10.1038/nature04728;
RA   Muzny D.M., Scherer S.E., Kaul R., Wang J., Yu J., Sudbrak R., Buhay C.J.,
RA   Chen R., Cree A., Ding Y., Dugan-Rocha S., Gill R., Gunaratne P.,
RA   Harris R.A., Hawes A.C., Hernandez J., Hodgson A.V., Hume J., Jackson A.,
RA   Khan Z.M., Kovar-Smith C., Lewis L.R., Lozado R.J., Metzker M.L.,
RA   Milosavljevic A., Miner G.R., Morgan M.B., Nazareth L.V., Scott G.,
RA   Sodergren E., Song X.-Z., Steffen D., Wei S., Wheeler D.A., Wright M.W.,
RA   Worley K.C., Yuan Y., Zhang Z., Adams C.Q., Ansari-Lari M.A., Ayele M.,
RA   Brown M.J., Chen G., Chen Z., Clendenning J., Clerc-Blankenburg K.P.,
RA   Chen R., Chen Z., Davis C., Delgado O., Dinh H.H., Dong W., Draper H.,
RA   Ernst S., Fu G., Gonzalez-Garay M.L., Garcia D.K., Gillett W., Gu J.,
RA   Hao B., Haugen E., Havlak P., He X., Hennig S., Hu S., Huang W.,
RA   Jackson L.R., Jacob L.S., Kelly S.H., Kube M., Levy R., Li Z., Liu B.,
RA   Liu J., Liu W., Lu J., Maheshwari M., Nguyen B.-V., Okwuonu G.O.,
RA   Palmeiri A., Pasternak S., Perez L.M., Phelps K.A., Plopper F.J., Qiang B.,
RA   Raymond C., Rodriguez R., Saenphimmachak C., Santibanez J., Shen H.,
RA   Shen Y., Subramanian S., Tabor P.E., Verduzco D., Waldron L., Wang J.,
RA   Wang J., Wang Q., Williams G.A., Wong G.K.-S., Yao Z., Zhang J., Zhang X.,
RA   Zhao G., Zhou J., Zhou Y., Nelson D., Lehrach H., Reinhardt R.,
RA   Naylor S.L., Yang H., Olson M., Weinstock G., Gibbs R.A.;
RT   "The DNA sequence, annotation and analysis of human chromosome 3.";
RL   Nature 440:1194-1198(2006).
RN   [7]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RA   Mural R.J., Istrail S., Sutton G.G., Florea L., Halpern A.L., Mobarry C.M.,
RA   Lippert R., Walenz B., Shatkay H., Dew I., Miller J.R., Flanigan M.J.,
RA   Edwards N.J., Bolanos R., Fasulo D., Halldorsson B.V., Hannenhalli S.,
RA   Turner R., Yooseph S., Lu F., Nusskern D.R., Shue B.C., Zheng X.H.,
RA   Zhong F., Delcher A.L., Huson D.H., Kravitz S.A., Mouchard L., Reinert K.,
RA   Remington K.A., Clark A.G., Waterman M.S., Eichler E.E., Adams M.D.,
RA   Hunkapiller M.W., Myers E.W., Venter J.C.;
RL   Submitted (JUL-2005) to the EMBL/GenBank/DDBJ databases.
RN   [8]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE MRNA] (ISOFORM 1).
RC   TISSUE=Liver;
RX   PubMed=15489334; DOI=10.1101/gr.2596504;
RG   The MGC Project Team;
RT   "The status, quality, and expansion of the NIH full-length cDNA project:
RT   the Mammalian Gene Collection (MGC).";
RL   Genome Res. 14:2121-2127(2004).
RN   [9]
RP   FUNCTION, COFACTOR, AND ADP-RIBOSYLATION.
RX   PubMed=10807908; DOI=10.1074/jbc.m001087200;
RA   Yakovlev A.G., Wang G., Stoica B.A., Boulares H.A., Spoonde A.Y.,
RA   Yoshihara K., Smulson M.E.;
RT   "A role of the Ca2+/Mg2+-dependent endonuclease in apoptosis and its
RT   inhibition by poly(ADP-ribose) polymerase.";
RL   J. Biol. Chem. 275:21302-21308(2000).
RN   [10]
RP   FUNCTION, AND SUBCELLULAR LOCATION.
RX   PubMed=11141064; DOI=10.1021/bi001041a;
RA   Shiokawa D., Tanuma S.;
RT   "Characterization of human DNase I family endonucleases and activation of
RT   DNase gamma during apoptosis.";
RL   Biochemistry 40:143-152(2001).
RN   [11]
RP   INVOLVEMENT IN SLEB16, AND VARIANT CYS-206.
RX   PubMed=22019780; DOI=10.1038/ng.975;
RA   Al-Mayouf S.M., Sunker A., Abdwani R., Abrawi S.A., Almurshedi F.,
RA   Alhashmi N., Al Sonbul A., Sewairi W., Qari A., Abdallah E., Al-Owain M.,
RA   Al Motywee S., Al-Rayes H., Hashem M., Khalak H., Al-Jebali L.,
RA   Alkuraya F.S.;
RT   "Loss-of-function variant in DNASE1L3 causes a familial form of systemic
RT   lupus erythematosus.";
RL   Nat. Genet. 43:1186-1188(2011).
RN   [12]
RP   FUNCTION, AND SUBCELLULAR LOCATION.
RX   PubMed=23229555; DOI=10.1074/jbc.m112.423061;
RA   Errami Y., Naura A.S., Kim H., Ju J., Suzuki Y., El-Bahrawy A.H.,
RA   Ghonim M.A., Hemeida R.A., Mansy M.S., Zhang J., Xu M., Smulson M.E.,
RA   Brim H., Boulares A.H.;
RT   "Apoptotic DNA fragmentation may be a cooperative activity between caspase-
RT   activated deoxyribonuclease and the poly(ADP-ribose) polymerase-regulated
RT   DNAS1L3, an endoplasmic reticulum-localized endonuclease that translocates
RT   to the nucleus during apoptosis.";
RL   J. Biol. Chem. 288:3460-3468(2013).
RN   [13]
RP   FUNCTION.
RX   PubMed=24312463; DOI=10.1371/journal.pone.0080223;
RA   Mizuta R., Araki S., Furukawa M., Furukawa Y., Ebara S., Shiokawa D.,
RA   Hayashi K., Tanuma S., Kitamura D.;
RT   "DNase gamma is the effector endonuclease for internucleosomal DNA
RT   fragmentation in necrosis.";
RL   PLoS ONE 8:E80223-E80223(2013).
RN   [14]
RP   FUNCTION, AND CHARACTERIZATION OF VARIANT CYS-206.
RX   PubMed=27293190; DOI=10.1016/j.cell.2016.05.034;
RA   Sisirak V., Sally B., D'Agati V., Martinez-Ortiz W., Oezcakar Z.B.,
RA   David J., Rashidfarrokhi A., Yeste A., Panea C., Chida A.S., Bogunovic M.,
RA   Ivanov I.I., Quintana F.J., Sanz I., Elkon K.B., Tekin M., Yalcinkaya F.,
RA   Cardozo T.J., Clancy R.M., Buyon J.P., Reizis B.;
RT   "Digestion of chromatin in apoptotic cell microparticles prevents
RT   autoimmunity.";
RL   Cell 166:88-101(2016).
RN   [15]
RP   VARIANTS [LARGE SCALE ANALYSIS] VAL-19; ARG-82 AND SER-117.
RX   PubMed=16959974; DOI=10.1126/science.1133427;
RA   Sjoeblom T., Jones S., Wood L.D., Parsons D.W., Lin J., Barber T.D.,
RA   Mandelker D., Leary R.J., Ptak J., Silliman N., Szabo S., Buckhaults P.,
RA   Farrell C., Meeh P., Markowitz S.D., Willis J., Dawson D., Willson J.K.V.,
RA   Gazdar A.F., Hartigan J., Wu L., Liu C., Parmigiani G., Park B.H.,
RA   Bachman K.E., Papadopoulos N., Vogelstein B., Kinzler K.W.,
RA   Velculescu V.E.;
RT   "The consensus coding sequences of human breast and colorectal cancers.";
RL   Science 314:268-274(2006).
RN   [16]
RP   VARIANT CYS-206, AND CHARACTERIZATION OF VARIANT CYS-206.
RX   PubMed=19559017; DOI=10.1016/j.cca.2009.06.022;
RA   Ueki M., Takeshita H., Fujihara J., Iida R., Yuasa I., Kato H., Panduro A.,
RA   Nakajima T., Kominato Y., Yasuda T.;
RT   "Caucasian-specific allele in non-synonymous single nucleotide
RT   polymorphisms of the gene encoding deoxyribonuclease I-like 3, potentially
RT   relevant to autoimmunity, produces an inactive enzyme.";


  Query Match             100.0%;  Score 1579;  DB 1;  Length 305;
  Best Local Similarity   100.0%;  
  Matches  305;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSRELAPLLLLLLSIHSALAMRICSFNVRSFGESKQEDKNAMDVIVKVIKRCDIILVMEI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSRELAPLLLLLLSIHSALAMRICSFNVRSFGESKQEDKNAMDVIVKVIKRCDIILVMEI 60

Qy         61 KDSNNRICPILMEKLNRNSRRGITYNYVISSRLGRNTYKEQYAFLYKEKLVSVKRSYHYH 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KDSNNRICPILMEKLNRNSRRGITYNYVISSRLGRNTYKEQYAFLYKEKLVSVKRSYHYH 120

Qy        121 DYQDGDADVFSREPFVVWFQSPHTAVKDFVIIPLHTTPETSVKEIDELVEVYTDVKHRWK 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DYQDGDADVFSREPFVVWFQSPHTAVKDFVIIPLHTTPETSVKEIDELVEVYTDVKHRWK 180

Qy        181 AENFIFMGDFNAGCSYVPKKAWKNIRLRTDPRFVWLIGDQEDTTVKKSTNCAYDRIVLRG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AENFIFMGDFNAGCSYVPKKAWKNIRLRTDPRFVWLIGDQEDTTVKKSTNCAYDRIVLRG 240

Qy        241 QEIVSSVVPKSNSVFDFQKAYKLTEEEALDVSDHFPVEFKLQSSRAFTNSKKSVTLRKKT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QEIVSSVVPKSNSVFDFQKAYKLTEEEALDVSDHFPVEFKLQSSRAFTNSKKSVTLRKKT 300

Qy        301 KSKRS 305
              |||||
Db        301 KSKRS 305

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 104 is rejected under 35 U.S.C. 103 as being unpatentable over Posada et al. (US Publication No. 2016/0251638 published 9/1/2016; cited in the IDS) in view of Ledbetter et al. (WO 2012/149440 published 11/1/2012). 
	The teachings of Posada et al. have been discussed above. Posada et al. further teach that Fc domains extend the circulatory half-life of constructs in vivo (Example 1, paragraph [0262]).  Posada et al. do not teach the DNASE1-like 3 protein linked to an Fc domain.  Ledbetter et al. teach a hybrid nuclease molecule fused to a modified Fc domain with lower cytotoxicity compared the hybrid nuclease molecule fused to the unmodified Fc domain (pages 1-2, paragraph [0004]).  Ledbetter et al. teach that the hybrid nuclease molecule is linked to the modified Fc domain by a linker domain (page 2, paragraph [0005]).  Ledbetter et al. teach a  hybrid nuclease comprises a human DNase I having a G105R and A114F substitutions (page 3, paragraph [0010]).  Ledbetter et al. do not teach a D1L3 protein. 
	Claim 104 as interpreted is directed in part to a fusion protein which is a variant of the protein of SEQ ID NO: 4, wherein said variant comprises a Fc domain and amino acids 21-305 of the polypeptide of SEQ ID NO: 4. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the albumin portion of the fusion protein of Posada et al. with the Fc domain of Ledbetter et al. A person of ordinary skill in the art is motivated to make this replacement for the benefit of obtaining another fusion protein that has improved circulatory half-life in vivo and lower cytotoxicity.   One of ordinary skill in the art has a reasonable expectation of success at replacing albumin for the Fc domain of  Ledbetter et al because the molecular biology techniques required to make fusion proteins are well known in the art as evidenced by Posada et al. and Ledbetter et al. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims  1-2, 4, 8, 10, 20-21, 67, 102, 104-113 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,988,746. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claims  1-2, 4, 8, 10, 20-21, 67, 102, 104-113 of the instant application are directed in part to (i) a fusion protein that comprises a variant of the protein of SEQ ID NO: 4 and albumin linked via a flexible linker, wherein said variant has at least 80% sequence identity to the polypeptide of SEQ ID NO: 4, and (ii) a composition comprising said fusion protein and a pharmaceutically acceptable carrier. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   
	Claims 1-16 of U.S. Patent No. 10,988,746 are directed in part to a fusion protein comprising: (i) a DNASEI-LIKE 3 (D1L3) protein having chromatin-degrading activity, wherein said DIL3 protein has an amino acid sequence that is at least 95% identical to amino acids 21 to 282 of SEQ ID NO: 4, and wherein the C-terminus of the D1L3 amino acid sequence lacks the amino acid sequence of amino acids 301-305 of SEQ ID NO: 4, (ii) an albumin located at the N-terminal side of the D1L3 protein, wherein the albumin has an amino acid sequence at least 95% identical to SEQ ID NO: 39, and (iii) a flexible amino acid linker of from 5 to 50 amino acids between the albumin and the D1L3 protein, wherein the flexible linker has at least 15 amino acids and is composed predominately of serine and glycine residues.  The specification discloses that a preferred form for the fusion protein is as part of a pharmaceutical composition comprising the fusion protein and a pharmaceutically accepted carrier.  Therefore, the invention of  claims 1-2, 4, 8, 10, 20-21, 102, 104-113 of the instant application is anticipated by the fusion protein of claims 1-16 of US Patent No. 10,988,746 and the composition of claim 67 of the instant application is deemed an obvious variation of the fusion protein of claims 1-16 of US Patent No. 10,988,746 in view of the preferred embodiment disclosed. 

Claims 1-2, 4, 8, 10, 20-21, 67, 102-113 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 102-126 of copending Application No. 17/668,674.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claims  1-2, 4, 8, 10, 20-21, 67, 102-113 of the instant application are directed in part to (i) a fusion protein that comprises a variant of the protein of SEQ ID NO: 4 and either albumin or an Fc domain, wherein said variant has at least 80% sequence identity to the polypeptide of SEQ ID NO: 4 or SEQ ID NO: 5, and (ii) a composition comprising said fusion protein and a pharmaceutically acceptable carrier. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   
	Claims 102-126 of copending Application No. 17/668,674 are directed in part to a DNase1-like 3 (D1L3) enzyme comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO: 4 or SEQ ID NO: 5, wherein the D1L3 enzyme comprises a modification at the amino acid corresponding to C68 with respect to SEQ ID NO: 4, wherein said DNase1-like 3 (D1L3) enzyme is further linked to albumin or an Fc domain via a flexible or rigid linker that comprises a protease cleavage site.  The D1L3 enzyme linked to albumin or an Fc domain is a fusion protein. The polypeptide of SEQ ID NO: 4 and 5 of copending Application No. 17/668,674 are identical to the polypeptides of SEQ ID NO: 4 and 5 of the instant application.  The specification of copending Application No. 17/668,674 discloses that a preferred form for the D1L3 enzyme is as part of a pharmaceutical composition comprising a pharmaceutically accepted carrier.  Therefore, the invention of claims 1-2, 4, 8, 10, 20-21, 102-113 is anticipated by the protein of claims 102-126 of copending Application No. 17/668,674, and the composition of claim 67 of the instant application is deemed an obvious variation of the protein of claims 102-126 of copending Application No. 17/668,674 in view of the preferred embodiments disclosed. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 8, 20-21, 67 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6-8, 24, 78 of copending Application No. 17/193,455.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claims 1, 8, 20, 21, 67 of the instant application are directed in part to (i) a variant of the polypeptide of SEQ ID NO: 4 or the polypeptide of SEQ ID NO: 5, wherein said variant can have any structure, and (ii) a pharmaceutical composition comprising said variant and a pharmaceutically acceptable carrier.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   
	Claims 1, 6-8, 24, 78 of copending Application No. 17/193,455 are directed to (a) a D1L3 variant comprising an amino acid sequence at least 80% identical to SEQ ID NO: 2, wherein said variant comprises one or more modifications when compared to the polypeptide of SEQ ID NO: 2, wherein said modifications are mutations in the DNA binding site, mutations in the chromatin binding site, mutations in a glycosylation site, inactivation of a nuclear localization signal, or deletion of all or part of the C-terminus, and (b) a pharmaceutical composition comprising said D1L3 variant and a pharmaceutically acceptable carrier. The polypeptide of SEQ ID NO: 4 of the instant application is identical to the polypeptide of SEQ ID NO: 2 of copending Application No. 17/193,455. Therefore, the invention of claims 1, 8, 20, 21, 67 of the instant application is anticipated by the invention of claims 1, 6-8, 24, 78 of copending Application No. 17/193,455. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-2, 4, 8, 10, 20-21, 67, 102, 104-113 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 60 of copending Application No. 17/427,974.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claims  1-2, 4, 8, 10, 20-21, 67, 102, 104-113 of the instant application are directed in part to (i) a fusion protein that comprises a variant of the protein of SEQ ID NO: 4 and albumin linked via a flexible linker, wherein said variant has at least 80% sequence identity to the polypeptide of SEQ ID NO: 4, and (ii) a composition comprising said fusion protein and a pharmaceutically acceptable carrier. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   
	Claim 60 of copending Application No. 17/427,974 is directed in part to a DNase variant that has been linked to albumin via a linker at the N-terminus.  The specification of   copending Application No. 17/427,974 as evidenced by claim 3 of copending Application No. 17/427,974 discloses D1L3 isoform 1 and D1L3 isoform 2 variants as preferred embodiments of the genus of DNase variants claimed.  The specification of copending Application No. 17/427,974 discloses that the D1L3 isoform 1 comprises SEQ ID NO: 4 and D1L3 isoform 2 comprises SEQ ID NO: 5.  SEQ ID NO: 4 and 5 of copending Application No. 17/427,974 are identical to SEQ ID NO: 4 and 5 of the instant application. The specification of copending Application No. 17/427,974 discloses variants of the polypeptide of SEQ ID NO: 4 as preferred embodiments of the genus of DNase variants claimed, flexible linkers as preferred embodiments of the genus of linkers, and a pharmaceutical composition comprising pharmaceutically acceptable carriers as a preferred form for the claimed DNase variants.  Therefore, the invention of claims 1-2, 4, 8, 10, 20-21, 67, 102, 104-113 of the instant application is deemed an obvious variation of the invention of claim 60 in view of the preferred embodiments disclosed.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
June 17, 2022